RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0259p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 UNITED STATES OF AMERICA,
                                                            │
                                   Plaintiff-Appellee,      │
                                                             >        Nos. 21-5121/5145
                                                            │
        v.                                                  │
                                                            │
 WILLIAM DALLAS ELMORE,                                     │
                                Defendant-Appellant.        │
                                                            ┘

Appeal from the United States District Court for the Western District of Kentucky at Louisville.
               No. 3:16-cr-00128-1—Charles R. Simpson, III, District Judge.

                           Decided and Filed: November 12, 2021

                  Before: BOGGS, WHITE, and READLER, Circuit Judges.
                                 _________________

                                           COUNSEL

ON BRIEF: R. Kenyon Meyer, DINSMORE & SHOHL LLP, Louisville, Kentucky, for
Appellant. Monica Wheatley, UNITED STATES ATTORNEY’S OFFICE, Louisville,
Kentucky, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       CHAD A. READLER, Circuit Judge. During an investigation into whether William
Elmore sexually abused a seven-year-old girl, Elmore’s stepmother gave officers three key fobs
for Elmore’s Ford Mustang. Aided by a warrant, a subsequent search of the fobs revealed a
memory card containing child pornography.           Elmore was later indicted on one count of
knowingly possessing child pornography.        During his prosecution, Elmore twice moved to
suppress the memory card evidence. Failing on both fronts, Elmore later pleaded guilty, but
 Nos. 21-5121/5145                       United States v. Elmore                           Page 2


preserved his right to appeal the suppression rulings, which he now presents for our review.
Finding no basis to exclude the memory-card evidence found on one of the key fobs, we affirm
both Elmore’s conviction and the revocation of his earlier term of supervised released premised
on his conviction.

                                        BACKGROUND

       History, it is often said, repeats itself. Regrettably, that appears to be the case for
William Elmore and his interest in child pornography. Seven years ago, we considered his first
conviction for possessing child pornography, which resulted from school officials discovering
illicit images on a flash drive Elmore had left behind in a University of Louisville computer lab.
United States v. Elmore, 743 F.3d 1068, 1070 (6th Cir. 2014). We affirmed Elmore’s below-
Guidelines sentence of 51 months of imprisonment, followed by ten years of supervised release.
Id. at 1069–70, 1076.

       Elmore was released from prison in February 2015 to begin his term of supervised
release. Yet, within a year of his release from prison, computer monitoring showed that Elmore
was watching and attempting to download foreign-language YouTube videos of prepubescent
children undergoing medical examinations. A search of Elmore’s home unearthed photos of
naked prepubescent children, a duffel bag of panties for little girls, unauthorized hard drives and
cell phones, and adult pornography. At the same time, a detective from the University of
Louisville familiar with Elmore’s earlier conviction informed the Probation Office that three
images of what he considered to be child pornography were discovered on a University computer
that Elmore had used. The district court revoked Elmore’s supervised release and sentenced him
to a prison term of six months.

       Elmore’s legal problems would deepen from there. While he was serving his revocation
sentence, officers interviewed a fellow inmate in whom Elmore had allegedly confided. With
considerable detail, the inmate told the officers that Elmore had bragged about repeatedly
sexually abusing a seven-year-old girl and recording their interactions. On top of that, Elmore
claimed to have several unapproved electronic storage devices containing child pornography
hidden in a Ford Mustang and in a storage unit. These revelations coupled with Elmore’s past
 Nos. 21-5121/5145                       United States v. Elmore                             Page 3


behavior led officers to obtain a warrant to remove Elmore’s Mustang from his stepmother’s
home and search the vehicle. When officers executed the warrant, Elmore’s stepmother gave the
officers a key fob for the vehicle. Relying in part on the inmate’s tip and their conversations
with Elmore’s stepmother, police also obtained a warrant to search a storage unit containing
Elmore’s belongings. Neither search, however, yielded any incriminating evidence.

       Elmore was released from custody approximately two months later. He returned to
Louisville where he rendezvoused with his stepmother.           As the two caught up, Elmore’s
stepmother apprised him of the searches that took place while he was in prison. When she
disclosed that police had seized his Mustang, Elmore’s attitude noticeably changed. He asked in
a concerned manner whether officers had seized all of the key fobs.                 She responded
affirmatively. But Elmore’s reaction caused her to double-check and discover that she still
possessed two other key fobs. She then relayed her conversation with Elmore to a Louisville
police officer and asked that the officer take the two remaining fobs. In another conversation,
Elmore’s stepmother further indicated to officers her nagging suspicions that Elmore was hiding
child pornography on one of the fobs, suggesting that they “at least check . . . and see.”

       Officers sought a search warrant for the contents of all three fobs. In the affidavit
attached to the warrant, a veteran officer detailed the (1) the tips he received from Elmore’s
fellow inmate; (2) the seizure and search of the Mustang; (3) disclosures made by Elmore’s
stepmother regarding her conversations with Elmore and her concerns about the key fobs; and
(4) the officer’s experience with child pornography investigations, including the tendency of
child pornography suspects (like Elmore) to hide electronic devices to prevent discovery of illicit
materials. A magistrate approved the search warrant. During the ensuing search, officers found
in one of the fobs a memory card containing a video of child pornography.

       A grand jury indicted Elmore on one count of knowingly possessing child pornography in
violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). Elmore twice moved to suppress the evidence
found on the memory card on the grounds that the search warrants for the Mustang, storage unit,
and fobs were deficient, meaning the evidence found on the fob was derived from illegal
searches. In each motion, Elmore requested an evidentiary hearing to examine the validity of the
warrant affidavits under Franks v. Delaware, 438 U.S. 154 (1978).              Largely adopting a
 Nos. 21-5121/5145                        United States v. Elmore                             Page 4


magistrate judge’s recommendations, the district court denied both motions and declined to hold
a Franks hearing. Elmore later pleaded guilty, reserving his right to seek appellate review of the
suppression rulings. The district court sentenced Elmore to 120 months of imprisonment on the
child-pornography-possession count and 18 months of imprisonment, to be served concurrently,
for supervised-release violations. Elmore’s timely appeal followed.

                                            ANALYSIS

       Before us are Elmore’s challenges to the district court’s rulings denying the suppression
of the memory-card evidence along with Elmore’s request for a Franks hearing. On both fronts,
we review the district court’s factual findings for clear error and its legal conclusions de novo.
See United States v. Bateman, 945 F.3d 997, 1007 (6th Cir. 2019).

       The legal framework for resolving Elmore’s appeal is largely settled.              The Fourth
Amendment, it is well understood, requires that a search warrant be supported by probable cause.
See U.S. CONST. amend. IV. But it is silent as to the remedy afforded one whose property is
searched or seized subject to a warrant lacking probable cause. To enforce the Constitution’s
probable-cause requirement, the Supreme Court long ago recognized the exclusionary rule—that
is, the rule that bars courts from allowing unlawfully seized evidence to be used in a criminal
trial—as the “principal judicial remedy” for Fourth Amendment violations by federal officers.
Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016); see also Weeks v. United States, 232 U.S. 383, 398
(1914). Application of the exclusionary rule, however, is a “last resort,” not an immediate
impulse. Herring v. United States, 555 U.S. 135, 140 (2009) (quoting Hudson v. Michigan,
547 U.S. 586, 591 (2006)); see also Davis v. United States, 564 U.S. 229, 237 (2011) (“[S]ociety
must swallow this bitter pill . . . only as a last resort.”) (cleaned up); Pa. Bd. of Prob. & Parole v.
Scott, 524 U.S. 357, 364–65 (1998) (observing that the exclusionary rule’s “costly toll upon
truth-seeking and law enforcement objectives presents a high obstacle for those urging
application of the rule” (cleaned up)). That is so in part because exclusion is not an individual
right, but rather a judicially crafted means of preventing future Fourth Amendment violations.
Herring, 555 U.S. at 139–41. As a result, the rule’s “reach” is limited by its “deterrence
rationale,” United States v. Clariot, 655 F.3d 550, 553 (6th Cir. 2011), meaning it “does not
apply when the costs of exclusion outweigh its deterrent benefits,” Strieff, 136 S. Ct. at 2059; see
 Nos. 21-5121/5145                       United States v. Elmore                            Page 5


also Herring 555 U.S. at 143 (emphasizing that the rule seeks to curtail “intentional conduct that
was patently unconstitutional”).

       These principles inspired an “offshoot” of the exclusionary rule (and a colorful legal
metaphor): the fruit-of-the-poisonous tree doctrine. United States v. Leake, 95 F.3d 409, 411
(6th Cir. 1996). In a nutshell, this doctrine counsels for the exclusion of evidence “derived from
information or items obtained in [an illegal] search.” See id. (citing Murray v. United States,
487 U.S. 533, 536–37 (1988)). As the use of the word “derived” suggests, the doctrine extends
to evidence not directly obtained in an illegal search. But in keeping with the deterrence
rationale for the exclusionary rule, derivative evidence will not be suppressed where the causal
connection between challenged evidence and the constitutional violation is remote or attenuated.
Hudson, 547 U.S. at 593. That is so because “there is little to deter if the officers’ conduct is not
the ‘unattenuated caus[e]’ of the evidentiary discovery.” Clariot, 655 F.3d at 553 (quoting
Hudson, 547 U.S. at 594). In this vein, to determine whether evidence should be excluded as
fruit of the poisonous tree, we ask whether the evidence “has been come at by exploitation of
[the underlying] illegality or instead by means sufficiently distinguishable to be purged of the
primary taint.” Wong Sun v. United States, 371 U.S. 471, 488 (1963).

       For these reasons, “[t]he mere existence of fruitless unlawful searches does not taint a
subsequent lawful one.” See United States v. Haddad, 558 F.2d 968, 975 n.6 (9th Cir. 1977).
To the contrary, the challenged evidence must be “derived from information or items obtained in
the [illegal] search.” Leake, 95 F.3d at 411; see also United States v. Alexander, 540 F.3d 494,
501 (6th Cir. 2008) (observing that the “fruit of the poisonous tree doctrine bars introduction of
derivative evidence that is the product of the primary illegally obtained evidence or testimony”)
(cleaned up); see generally 43 A.L.R.3d 385, § 4 (originally published in 1972) (defining the
fruit-of-the-poisonous-tree doctrine as a prohibition against the admission of evidence that police
“located . . . as a result of information and leads obtained from illegally seized evidence”). This
commonsense limitation reflects the reality that any causal connection between challenged
evidence and a search that uncovers no new information is likely remote.

       A. With these principles in mind, we turn to Elmore’s central argument for suppressing
the memory card. That argument proceeds in two steps. First, to Elmore’s mind, the searches of
 Nos. 21-5121/5145                        United States v. Elmore                             Page 6


the car and the storage unit lacked probable cause, as the warrant affidavits were insufficiently
specific and based on an unreliable informant, and the duration of the seizure of the Mustang
exceeded the bounds of reasonableness.         From there, Elmore contends that the evidence
ultimately found in the key fob came to light only after his reaction to his stepmother’s
revelations about the purportedly illegal searches and seizures. On that basis, Elmore maintains
that the evidence found in the key fob is fruit of the poisonous tree.

       It is often the case that the more difficult an argument is to explain, the less likely it is to
persuade. That maxim fairly applies here. Elmore’s elaborate theory relies on an attenuated
causal chain and numerous logical leaps. A threshold problem with Elmore’s theory is that it
seems to lack a key element of a “fruit of the poisonous tree” claim—the fruit. After all, as
Elmore concedes, the allegedly illegal searches of the Mustang and storage unit yielded no
incriminating evidence—that is, they were fruitless.

       That reality leads Elmore to turn his focus from the tangible (fruit) to the intangible: his
reaction to learning of the existence of a purportedly illegal search. According to Elmore, his
incriminating reaction to news of an illegal search justifies suppression of any evidence his
reaction yields. But Elmore cites no authority for the counterintuitive position that evidence can
be suppressed based on one’s reaction to a fruitless search or seizure. Instead, the police must
have obtained some information or lead during the allegedly illegal searches or seizure, or
otherwise exploited the searches. We thus decline Elmore’s invitation to extend the fruit-of-the-
poisonous-tree beyond cases in which officers exploit information or evidence they obtained
during a Fourth Amendment violation.

       And even were the fruit-of-the-poisonous-tree doctrine viable here, familiar attenuation
principles counsel against suppressing the memory card evidence.               In assessing whether
unconstitutional conduct is sufficiently attenuated from the challenged evidence, thereby making
suppression inappropriate, we consider: (1) the temporal proximity between unconstitutional
conduct and the discovery of the challenged evidence; (2) the presence of intervening
circumstances; and (3) the purpose and flagrancy of the official misconduct. See Strieff, 136 S.
Ct. at 2062 (citing Brown v. Illinois, 422 U.S. 590, 603–04 (1975)). All three factors favor the
government here.
 Nos. 21-5121/5145                      United States v. Elmore                           Page 7


       Start with temporal proximity. The searches and initial seizure of the Mustang and the
search of the storage unit occurred nearly two months before the discovery of the hidden
memory card. That gap between the illicit conduct and the challenged evidence’s discovery
weighs in favor of the evidence’s admissibility. See, e.g., United States v. Gross, 662 F.3d 393,
402 (6th Cir. 2011) (holding that two months “elaps[ing] between the unlawful seizure of Gross
. . . and Gross’s subsequent voluntary confession . . . weighs significantly toward attenuation”).
True, the Mustang was still in the officers’ custody at the time Elmore spoke to his stepmother.
But his incriminating reactions during that conversation had nothing to do with the length of time
the vehicle was detained. Rather, his concern was whether, months earlier when the Mustang
was initially seized, his stepmother had provided officers with the vehicle’s key fobs. See Wong
Sun, 371 U.S. at 487–88 (focusing the attenuation inquiry on whether the “primary taint” has
been purged from the challenged evidence).

       The next attenuation factor, the presence of intervening events, also favors the
government. Notably, Elmore relies on at least three intervening events—the equivalent of a
constitutional triple bank shot—to link the allegedly illicit searches to the memory card’s
discovery:

       (1) Elmore’s stepmother chose to tell Elmore about the investigation;
       (2) Elmore suspiciously inquired into whether officers had the Mustang’s key
           fobs; and
       (3) Elmore’s stepmother sought out the officers, providing them the key fobs, and
           suggesting that they search them for child pornography.

These events were independent actions, the product of either Elmore’s or his stepmother’s free
will. See Wong Sun, 371 U.S. at 486 (recognizing that an “act of free will” can be sufficient to
“purge the primary taint” of the Fourth Amendment violation). And in the case of evidence
obtained through third-party consent, suppression is required only where the “causal link”
between the unlawful search and the third party’s action is “so tight” as to “significantly
influence[]” the third party’s decision. See United States v. Cordero-Rosario, 786 F.3d 64, 76
(1st Cir. 2015); see also United States v. Meece, 580 F.3d 616, 619 (7th Cir. 2009); see generally
4 Wayne R. LaFave, Search and Seizure § 8.2(d) (6th ed. 2020) (suggesting that evidence
obtained through a consent search will be untainted where the consent occurs after a fruitless
 Nos. 21-5121/5145                       United States v. Elmore                           Page 8


search, at a later date than the initial search, or if the consent was unsolicited). That does not
describe the situation here, where Elmore’s stepmother’s decision to turn over the key fobs to
officers was her decision alone, removed from any official influence. See Meece, 580 F.3d at
620 (7th Cir. 2009) (holding that evidence obtained through third party consent need not be
suppressed if the consent was the product of third party’s private concerns); cf. United States v.
Finucan, 708 F.2d 838, 844 (1st Cir. 1983) (finding error when there was no indication that third
parties would have come forward on their own absent information obtained from an illegal
search).

       The final attenuation factor also favors the government. Exclusion is favored “when the
police misconduct is most in need of deterrence—that is, when it is purposeful or flagrant.”
Strieff, 136 S. Ct. at 2063.    Yet the errors Elmore highlights concern the warrants being
imprecise or lacking detail, or the length of the Mustang’s seizure. At worst, these are good faith
mistakes by the officers, id., not nefarious attempts to influence Elmore’s stepmother. After all,
not even Elmore contends that the officers could have predicted their efforts would result in a
third party volunteering incriminating evidence. See United States v. Delancy, 502 F.3d 1297,
1312–14 (11th Cir. 2007) (examining the purpose and flagrancy prong in a third-party consent
case in terms of whether the police misconduct was “made for the purpose of gaining consent”).
As a result, little in the way of deterring officer misconduct is gained by suppressing evidence in
this setting.   See id. at 1314 (“[W]hen, acting in good faith, police obtain the knowing,
intelligent, and voluntary consent of a third party without exploiting their unlawful [conduct] in
any way, the purposes of the exclusionary rule would not be served by excluding valuable
evidence.”).

       United States v. Cordero-Rosario is of no help to Elmore. There, the First Circuit
vacated a conviction for child pornography possession that hinged on evidence the defendant’s
wife freely provided to federal agents as part of a consent-based search. 786 F.3d at 66–67, 78.
And on remand, the district court concluded that the evidence provided by Cordero-Rosario’s
wife was tainted by an earlier unlawful search. 252 F. Supp. 3d 79, 94 (D.P.R. 2017). But
compare that case to this one. There, the unlawful search yielded useful information to officers
(the defendant’s possession of child pornography), occurred “just six days” before the consent
 Nos. 21-5121/5145                        United States v. Elmore                            Page 9


search, was uninterrupted by any intervening circumstances, and was accompanied by evidence
that federal officers were knowingly acting upon the fruits of the earlier illegal search. Id. at 89–
92. Here, on the other hand, the challenged conduct bore no fruit, occurred months before police
acquired the memory card through a series of independent intervening acts, and was not
exploitive in nature.

       At bottom, Elmore’s argument ultimately rests on his view that his stepmother’s actions
were the “tainted consequences of law enforcement’s unlawful searches and seizures.” See
Appellant’s Br. at 30. Put another way, he believes the allegedly deficient searches and seizures
were a “but for” cause of the officers obtaining the memory card. But the Supreme Court has
repeatedly held that evidence does not become fruit of the poisonous tree “simply because ‘it
would not have come to light but for the illegal actions of the police.’” See Segura v. United
States, 468 U.S. 796, 815 (1984); see also Hudson, 547 U.S. at 592. Here, the purported Fourth
Amendment violation bore no information or evidence, was divorced from the memory stick’s
discovery by time, intervening evidence, and independent third-party acts, and was not the
product of exploitive police conduct. Accordingly, there is no basis to suppress the evidence.

       B. Elmore next argues that, even if the initial improper searches do not require
suppression, that remedy is independently required because the affidavit supporting the later
search of the key fobs did not establish probable cause. Probable cause, however, is not a “high
bar.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Kaley v. United States,
571 U.S. 320, 338 (2014)). It merely requires that an affidavit show a “fair probability” that
criminal evidence will be found in the place to be searched. See United States v. Hines, 885 F.3d
919, 923 (6th Cir. 2018) (quoting United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009)). On
review, we pay great deference to the issuing judge, see United States v. McLevain, 310 F.3d
434, 439 (6th Cir. 2002), and ask only whether the judge had a “substantial basis” for finding
probable cause, Illinois v. Gates, 462 U.S. 213, 236 (1983) (citation omitted).

       The affidavit here passes constitutional muster. After noting Elmore’s prior conviction
for possessing child pornography and the ongoing investigation into his recent conduct, the
affidavit identifies two pieces of information that, taken together, establish a fair probability that
child pornography would be found on the key fobs. First, the affidavit recounts information
 Nos. 21-5121/5145                      United States v. Elmore                         Page 10


from Elmore’s stepmother regarding Elmore’s unusual and “very concerning” reaction to
learning that officers had possession of his car and key fobs. See United States v. Hodge,
714 F.3d 380, 384–85 (6th Cir. 2013) (observing that statements of named informants are
“generally sufficient to establish probable cause”). Second, it details the affiant’s training and
experience with similar investigations, his prior experience with Elmore, and his observation that
it was “not uncommon for suspects to hide . . . electronic devices” containing child pornography.
See United States v. Reed, 993 F.3d 441, 452 (6th Cir. 2021) (holding that an officer’s training
and experience about where criminals keep contraband is relevant in conjunction with other
information to the probable cause determination).

       Elmore offers three responses. He first contends that his reaction to his stepmother’s
mention of the seized Mustang was not “unusual,” and thus could not establish probable cause.
But his stepmother specifically described Elmore’s distressing reaction concerning the key fobs,
not the car, during their conversation. And that, along with Elmore’s past behavior and the
affiant’s training and experience, established a fair probability that the key fobs would contain
evidence of a crime. See United States v. Allen, 211 F.3d 970, 972–73 (6th Cir. 2000) (en banc)
(citing Gates, 462 U.S. at 236, 246 n.14) (explaining that we assess a warrant affidavit not by
looking at information in isolation but by considering the totality of the circumstances presented
to magistrate).

       Second, Elmore faults the affidavit’s mention of the inmate’s tip, which, according to
Elmore, was both dated and proved false, in that officers did not find child pornography hidden
in the Mustang. True enough, the inmate’s tip was not directly fruitful and did not mention the
key fobs. But that background information did not undermine other evidence indicating a fair
probability that contraband would be found on the key fobs.

       Finally, Elmore argues that the affidavit failed to establish a nexus between the specific
key fob being searched and the evidence sought. Yet that framing sets the probable cause bar too
high. We do not require an “exacting degree of specificity” for warrant affidavits, United States
v. Christian, 925 F.3d 305, 310 (6th Cir. 2019) (en banc), such as identifying the exact room or
drawer containing the contraband. Rather, we require only a fair probability that contraband will
be found in a particular place. Gates, 462 U.S. at 238. Given Elmore’s odd behavior regarding
 Nos. 21-5121/5145                        United States v. Elmore                        Page 11


the key fobs, his history with child pornography, and his known tendency to hide that material in
electronic devices, the totality of the circumstances suggest that incriminating information would
be found on at least one of Elmore’s three fobs. See United States v. Wagers, 452 F.3d 534, 539
(6th Cir. 2006) (finding nexus requirement satisfied where evidence of child pornography could
logically be tied to one of two locations identified in the search warrant).

       C. Elmore closes his appeal by arguing that the district court should have afforded him a
Franks hearing to allow him to further challenge the material included in the third search warrant
affidavit. While the government, we note, does not directly address Elmore’s argument on
appeal, Elmore cites no case law showing that any supposed forfeiture by the government
relieves him of his “heavy burden” of showing that a Franks hearing was necessary. See United
States v. Young, 847 F.3d 328, 349 (6th Cir. 2017); see generally United States v. Montgomery,
998 F.3d 693, 698 (6th Cir. 2021) (observing that forfeiture is the “passive failure to make a
timely assertion of a right”).

       A Franks challenge is appropriate only where an affiant deliberately or recklessly
disregarded the truth by including false information or a material omission that is necessary to
the probable cause finding.      See Young, 847 F.3d at 348–49.          Elmore says the affidavit
“mischaracterizes” his stepmother’s conversation with officers, but he ultimately fails to make
such a showing. See United States v. Rose, 714 F.3d 362, 370 (6th Cir. 2013) (holding that
where the “substance” of the information in a warrant affidavit is true, no Franks hearing is
required).   For example, Elmore protests that his stepmother never said that his “attitude
changed” when she mentioned the Mustang’s seizure, but her recorded interview shows that she
told officers that Elmore “got quiet” before asking her a series of questions about the key fobs,
signaling the matter was “very important to him” and raising her “concern[s].” Nor, as Elmore
suggests, did the affidavit falsely indicate that his stepmother came to a firm conclusion about
what Elmore’s comments about the key fob meant.

       Elmore’s remaining arguments are similarly unavailing. Even if, as Elmore contends, the
affiant deliberately omitted the fact that the storage unit search did not yield any incriminating
information, he fails to explain why that largely unrelated search would cast doubt on the
likelihood that contraband would be found on the key fobs. Elmore also suggests that the third
 Nos. 21-5121/5145                      United States v. Elmore                         Page 12


warrant omitted information calling into question the prison informant’s credibility. But again,
the informant merely offered background information not essential to the specific probable cause
finding established by the warrant to search the fobs. At day’s end, even if all of these supposed
mischaracterizations and omissions were addressed in the warrant affidavit, they would not alter
the determination of a fair probability that child pornography would be found in the key fobs.
There was thus no need for a Franks hearing. See Franks, 438 U.S. at 171–72.

                                        CONCLUSION

       Because the district court did not err in denying Elmore’s suppression motions, we affirm
the judgments of the district court.